FILED
                           NOT FOR PUBLICATION
                                                                           MAY 11 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


ROBERT PYKE,                                     No. 14-15835

              Plaintiff - Appellant,             D.C. No. 3:11-cv-01279-CRB

 v.
                                                 MEMORANDUM*
ARCADIS US, INC., a Colorado
corporation; LARRY ROTH,

              Defendants - Appellees.


                  Appeal from the United States District Court
                      for the Northern District of California
                Charles R. Breyer, Senior District Judge, Presiding

                       Argued and Submitted April 14, 2016
                            San Francisco, California

Before: WALLACE, SCHROEDER, and KOZINSKI, Circuit Judges.

      Appellant Robert Pyke appeals from the district court’s summary judgment

in favor of Appellees ARCADIS US, Inc. (Arcadis) and Larry Roth. We have

jurisdiction under 28 U.S.C. § 1291 and review the district court’s summary




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
judgment de novo. Ah Quin v. Cty. of Kauai Dept. of Transp., 733 F.3d 267, 270

(9th Cir. 2013). We affirm.

      Pyke contends that Arcadis unlawfully retaliated against him for First

Amendment protected speech. He argues that two of his communications merit

constitutional protection. First, he points to an email he sent to his Arcadis

supervisors and Terry Macaulay, a director of the California state-government

agency that engaged Arcadis to perform consulting work on a water-management

project. In that email, Pyke voiced his disagreement with the agency’s decision to

exclude two people from participating on the Arcadis team. Second, he circulated

to his superiors and the agency two memoranda pointing out perceived flaws with

the agency’s approach to the project.

      Neither of Pyke’s communications merit First Amendment protection.

Pyke’s email expressing his desire to have the two excluded individuals on his

team is unprotected because he was acting pursuant to his “official duties” in

recommending those individuals. Garcetti v. Ceballos, 547 U.S. 410, 421 (2006).

His memoranda are likewise unprotected because they were “routine report[s]”

dealing with the water-management project on which the agency hired Arcadis as a

consultant. Dahlia v. Rodriguez, 735 F.3d 1060, 1075 (9th Cir. 2013) (en banc).




                                           2
      We hold that Pyke’s communications are unprotected by the First

Amendment and, accordingly, we affirm the district court’s summary judgment in

favor of Appellees.

      AFFIRMED.




                                       3